- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2011 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A [Free English Translation] BANCO SANTANDER (BRASIL) S.A. Corporate Taxpayer ID (CNPJ) # 90.400.888/0001-42 Company Registry Number (NIRE) 35.300.332.067 Public-Held Company with Authorized Capital NOTICE TO SHAREHOLDERS Distribution of Interest on Capital We hereby inform the Shareholders and the general market that the Board of Directors of Banco Santander (Brasil) S.A. ( Company ), at the meeting held on the present date, approved the Board of Executive Officers proposal, according to the meeting held on March 17, 2011, ad referendum of the General Annual Meeting to be held on 2012, for the distribution of Interest on the Company´s Capital, in the gross amount of R$ 600,000,000.00 (six hundred million reais), which after the deduction of the amount related to the Income Tax Withheld at Source (IRRF), pursuant to the laws in force, result the net amount corresponding to 510.000.000,00 (five hundred and ten million reais), except for immune and/or exempt shareholders: Shares Interest on Companys Equity (gross value) (amount/thousand) Interest on Companys Equity (after tax) (amount/thousand) Common R$ 1.43656022 R$ 1.22107619 Preferred R$ 1.58021625 R$ 1.34318381 Unit(*) R$158.02162460 R$ 134.31838091 (*) 01 (one) Unit corresponds of 01 (one) American Depositary Share (ADS) The shareholders entitled for the Interest on Companys Capital will be the ones registered in the Companys books at the end of March 24, 2011, including. Therefore as of March 25, 2011, the Companys shares shall be traded Ex-Interest on Capital. The approved amount of Interests on Capital shall be fully included in the mandatory dividends to be distributed by the Company in relation to the fiscal year of 2011, and shall be paid in a future date to be determined. For American Depositary Receipts (ADRs) traded in the New York Stock Exchange  NYSE holders, the payment shall be made through JPMorgan Chase Bank, N.A., ADRs depositary bank. Information regarding the US Record Date, payment date, or any further information may be obtained at www.adr.com . São Paulo, March 24, 2011. BANCO SANTANDER (BRASIL) S.A. Carlos Alberto López Galán Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:March 24, 2011 Banco Santander (Brasil) S.A. By: /
